ORDER

The Court having considered the Joint Petition For Thirty Day Suspension by Consent submitted by the Attorney Grievance Commission of Maryland and the Respondent, Paul Byron Royer, it is this 23rd day of April, 2012;
ORDERED, by the Court of Appeals of Maryland, a majority of the Court concurring, that the Respondent, Paul Byron Royer be, and he is hereby, suspended from the practice of law in the State of Maryland for a period of thirty (30) days; and it is further,
ORDERED, that the suspension shall take effect immediately; and it is further,
ORDERED, that the Clerk of this Court shall remove the name of Paul Byron Royer from the register of attorneys in the Court and certify that fact to the Client Protection Fund of the Bar of Maryland and all Clerks of all judicial tribunals in this State in accordance with Maryland Rule 16-772(d).